 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ADRIAN T. KINSELLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00159-MCE
12                                 Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           ORDER
14   TIMOTHY CHARLES WILSON,                             DATE: July 8, 2021
                                                         TIME: 10:00 a.m.
15                                Defendant.             COURT: Hon. Morrison C. England, Jr.
16

17                                               BACKGROUND

18          This case is set for a status hearing on July 8, 2021. On May 13, 2020, this Court issued General

19 Order 618, which suspends all jury trials in the Eastern District of California “until further notice.”

20 Under General Order 618, a judge “may exercise his or her authority to continue matters, excluding time
21 under the Speedy Trial Act with reference to the court’s prior General Order 611 issued on March 17,

22 2020 . . . with additional findings to support the exclusion in the Judge’s discretion.” General Order

23 618, ¶ 6 (E.D. Cal. May 13, 2020). In addition, any judge “may order case-by-case exceptions” to

24 General Order 618’s provisions “at the discretion of that Judge or upon the request of counsel, after

25 consultation with counsel and the Clerk of the Court to the extent such an order will impact court staff

26 and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020). This and previous General Orders
27 were entered to address public health concerns related to COVID-19.

28          Although the General Orders address the district-wide health concern, the Supreme Court has


      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 2 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 3 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 4 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 5 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 6 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 7 or in writing”).

 8           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 9 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-
10 justice continuances are excludable only if “the judge granted such continuance on the basis of his

11 findings that the ends of justice served by taking such action outweigh the best interest of the public and

12 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

13 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

14 the ends of justice served by the granting of such continuance outweigh the best interests of the public

15 and the defendant in a speedy trial.” Id.

16           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

17 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

18 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

19 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

20 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court
21 recognized that the eruption created “appreciable difficulty” for the trial to proceed. Id. at 767-69; see

22 also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time

23 following the September 11, 2001 terrorist attacks and the resultant public emergency).

24           The coronavirus poses a similar, albeit more enduring, “appreciable difficulty” to the prompt

25 proceedings mandated by the statutory rules. Recently, the Ninth Circuit enumerated a “non-

26 exhaustive” list of seven factors it found to be “relevant” in considering ends-of-justice Speedy Trial Act
27 continuances “in the context of the COVID-19 pandemic.” United States v. Olsen, --- F.3d ---, 2021 WL

28 1589359 at *7 (9th Cir. Apr. 23, 2021). That non-exhaustive list includes: (1) whether a defendant is

       STIPULATION REGARDING EXCLUDABLE TIME               2
30     PERIODS UNDER SPEEDY TRIAL ACT
 1 detained pending trial; (2) how long a defendant has been detained; (3) whether a defendant has invoked

 2 speedy trial rights since the case’s inception; (4) whether a defendant, if detained, belongs to a

 3 population that is particularly susceptible to complications if infected with the virus; (5) the seriousness

 4 of the charges a defendant faces, and in particular whether the defendant is accused of violent crimes;

 5 (6) whether there is a reason to suspect recidivism if the charges against the defendant are dismissed;

 6 and (7) whether the district court has the ability to safely conduct a trial. Id.

 7          In light of the foregoing, this Court should consider the following case-specific facts in finding

 8 excludable delay appropriate in this particular case under the ends-of-justice exception, § 3161(h)(7)

 9 (Local Code T4). If continued, this Court should designate a new date for the hearing. United States v.
10 Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial continuance must be “specifically

11 limited in time”).

12                                                STIPULATION

13          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

14 through defendant’s counsel of record, hereby stipulate as follows:

15          1.      By previous order, this matter was set for a status conference on July 8, 2021.

16          2.      By this stipulation, defendant now moves to continue the hearing until November 4,

17 2021, and to exclude time between July 8, 2021, and November 4, 2021, under 18 U.S.C.

18 § 3161(h)(7)(A), B(iv) [Local Code T4].

19          3.      The parties agree and stipulate, and request that the Court find the following:

20                  a)      The government has represented that the discovery associated with this case

21          exceeds 100 gigabytes, including multiple investigative reports, hundreds of surveillance

22          pictures, recorded statements of the defendants, jail calls, vehicle tracking data, approximately 15

23          forensic cellular phone extractions. Additionally, much of this discovery is in Spanish and other

24          languages. All of this discovery has been either produced directly to counsel and/or made

25          available for inspection and copying.

26                  b)      Counsel for Mr. Wilson desires additional time to gather medical history

27          documents, continue her investigation, interview witnesses, consult with her client, review the

28          discovery, discuss potential resolutions with her client, and otherwise prepare for trial.

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
 1                  c)      Counsel for Mr. Wilson believes that failure to grant the above-requested

 2           continuance would deny her the reasonable time necessary for effective preparation, taking into

 3           account the exercise of due diligence.

 4                  d)      Counsel for Mr. Wilson believes that failure to grant the above-requested

 5           continuance would deny her the reasonable time necessary for effective preparation, taking into

 6           account the exercise of due diligence.

 7                  e)      The government does not object to the continuance.

 8                  f)      of judicial emergency, and presented by the evolving COVID-19 pandemic, an

 9           ends-of-justice delay is particularly apt in this case because the hearing involves individuals with

10           high-risk factors such as age and medical conditions.

11                  g)      Based on the above-stated findings, the ends of justice served by continuing the

12           case as requested outweigh the interest of the public and the defendant in a trial within the

13           original date prescribed by the Speedy Trial Act.

14                  h)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

15           et seq., within which trial must commence, the time period of July 8, 2021 to November 4, 2021,

16           inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

17           because it results from a continuance granted by the Court at defendant’s request on the basis of

18           the Court’s finding that the ends of justice served by taking such action outweigh the best interest

19           of the public and the defendant in a speedy trial.

20 //
21

22 //

23

24 //

25

26 //
27

28 //

        STIPULATION REGARDING EXCLUDABLE TIME              4
30      PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
      Dated: July 6, 2021                                    PHILLIP A. TALBERT
 7                                                           Acting United States Attorney
 8
                                                             /s/ ADRIAN T. KINSELLA
 9                                                           ADRIAN T. KINSELLA
                                                             Assistant United States Attorney
10

11
      Dated: July 6, 2021                                    /s/ SHARI RUSK
12                                                           SHARI RUSK
13                                                           Counsel for Defendant
                                                             TIMOTHY CHARLES WILSON
14                                                           (as authorized on Jul 6, 2021)

15

16

17
                                                     ORDER
18
            IT IS SO ORDERED.
19

20
     Dated: July 12, 2021
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              5
30    PERIODS UNDER SPEEDY TRIAL ACT
